Citation Nr: 0940285	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-03 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
diabetes mellitus type II.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension, as secondary to diabetes mellitus type II.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy of the left lower extremity, as 
secondary to diabetes mellitus type II.  

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy of the right lower extremity, as 
secondary to diabetes mellitus type II.  

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
diabetic retinopathy, as secondary to diabetes mellitus type 
II.  

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
foot ulcer, as secondary to diabetes mellitus type II.  

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
renal failure, as secondary to diabetes mellitus type II.  

8.  Entitlement to service connection for a heart condition, 
as secondary to diabetes mellitus type II.  

9.  Entitlement to service connection for residuals of a 
stroke, as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In his January 2006 claim, the Veteran raised the issue of 
entitlement service connection for a kidney condition as 
secondary to diabetes mellitus type II.  As that issue has 
not yet been considered by the RO, it is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  A July 2002 rating decision that denied service 
connection for diabetes mellitus type II, hypertension, 
neuropathy, retinopathy, renal failure, and a foot ulcer was 
not appealed.

2.  In correspondence dated in January 2006 the Veteran 
requested that his previously denied claim for service 
connection for diabetes mellitus type II, hypertension, 
neuropathy, retinopathy, renal failure, and a foot ulcer be 
reopened.

3.  Evidence compiled after the July 2002 rating decision, 
including a July 2006 letter from the Veteran detailing his 
presence in Vietnam, is cumulative and redundant of the 
evidence before the RO in July 2002 and does not relate to an 
unestablished fact necessary to substantiate the claim.

4.  The Veteran's current heart condition was not present in 
service or within one year of discharge and has not been 
linked by competent medical evidence to service.  

5.  A stroke did not occur in service, or for many years 
thereafter, and is not related to service.






CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection 
for diabetes mellitus type II, hypertension, neuropathy, 
retinopathy, renal failure, and a foot ulcer is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for diabetes 
mellitus type II, hypertension, neuropathy, retinopathy, 
renal failure, and a foot ulcer has not been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  A chronic heart condition disability was not incurred 
during active military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

4.  A stroke was not incurred during active military service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, (West 2002); 38 C.F.R. §§ 
3.303, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

In a decision dated in July 2002, the Board denied service 
connection for diabetes mellitus type II, hypertension, 
neuropathy, retinopathy, renal failure, and a foot ulcer 
based on the lack of evidence verifying the Veteran's 
presence in the country of Vietnam.  The decision was not 
appealed and is final.  38 U.S.C.A. § 7105.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In January 2006 the Veteran requested that his previously 
denied claim for service connection for diabetes mellitus 
type II, hypertension, neuropathy, retinopathy, renal 
failure, and a foot ulcer be reopened.  

In this case, the Veteran's current claims for service 
connection involve the same factual basis as the time the 
case was last decided on the merits.  Accordingly, new and 
material evidence is necessary to reopen the claims.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Veteran's claims were previously denied and that 
determination is final.  While the RO may have determined in 
the course of readjudicating the claim that new and material 
evidence had been presented, and reopened the claim on that 
basis, that determination is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the 
issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996), Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).   

The evidence of record at the time of the July 2002 rating 
decision included the Veteran's service treatment records 
(STRs), which showed that the Veteran was struck by a 
motorcycle in October 1968 and was treated in Thailand and 
air evacuated to Japan for further treatment.  A March 1971 
clinical record showed that the Veteran was admitted for 
evaluation then transferred to a consulting hospital since 
MacDill hospital was unable to perform necessary procedures.  

The evidence also included recent post-service VA medical 
records and private medical records showing the Veteran was 
diagnosed with and treated for diabetes mellitus type II and 
non-healing foot ulcer and neuropathy.  Moreover, a response 
from the National Personnel Records Center indicated the 
Veteran served in Thailand from September 2, 1968, to January 
14, 1969.  

Evidence received since the July 2002 rating decision 
includes additional STRs and service personnel records 
(SPRs), which confirmed that the Veteran served in Thailand.  
Also included was a July 2006 statement from the Veteran.  In 
his statement, the Veteran contended that the aircraft that 
air evacuated him from the 11th USAF Hospital, Thailand to 
Tachikawa AFB in Tacihi Koya, Japan landed in Cameron Bay, 
Vietnam and he stayed there two weeks.  Also included were 
medical records from 11th USAF Hospital, Thailand that showed 
the Veteran was admitted from October 21, 1968, to November 
1, 1968.  Surgery was canceled due to lack of support 
personnel at the hospital.  He was air evacuated to another 
hospital in Thailand with orthopedic services.  A March 1971 
hospital summary from a stateside medical facility notes that 
after being injured in Thailand he had been transferred to 
the Tachikawa AFB.  None of the treatment records mention any 
treatment in Vietnam.  A service personnel record entry notes 
that he was involved in the Vietnam Air Offensive Campaign 
Phase III.  The Board notes, however, that as a mechanic he 
would not necessarily have flown from Thailand to Vietnam, 
and in any event a flight over Vietnam which does not land is 
not sufficient to invoke the Agent Orange presumption.  

The evidence in the STRs and VA medical records compiled 
since the July 2002 rating decision, is cumulative and 
redundant of that already of record at the time of the prior 
final denial of the issue on the merits.  Moreover, his 
testimony regarding his presence in Vietnam is also 
cumulative and redundant.  Although the Veteran is competent 
to say now, as he has in connection with his previous claim, 
that he was exposed to Agent Orange in Vietnam, there is no 
new evidence that the air evac from Thailand to Japan stopped 
in Vietnam to establish that the Veteran was "in country" 
in Vietnam.  New and material evidence having not been found, 
the Veteran's request to reopen his claims must be denied.

Service connection - heart condition and residuals of a 
stroke

The Veteran also seeks service connection for a heart 
condition and residuals of a stroke, claimed as secondary to 
diabetes mellitus.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

Some chronic diseases, such as cardiovascular-renal disease 
(including hypertension); and calculi of the kidney, bladder, 
or gallbladder; may be presumed to have been incurred in 
service if they become manifest to a degree of ten percent or 
more within one year of the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

STRs contain no complaints of, treatment for, or diagnoses of 
a heart condition or a stroke.  There is also no evidence of 
such disorders within a year of service.  

The evidence does not show that a current heart condition or 
residuals of a stroke are related to service many years 
earlier.  The Veteran's lay opinions of etiology and 
incurrence are not entitled to any probative value as he is 
not shown to be competent to diagnose medical conditions and 
provide etiological opinions.  Accordingly, the preponderance 
of the evidence is against service connection for a heart 
condition and residuals of a stroke.  There is no medical 
evidence showing that the Veteran's current heart condition 
and residuals of a stroke are related to the Veteran's 
military service.  38 C.F.R. § 3.303.   

The Board notes that the Veteran, raised (evidently for the 
first time) claims of entitlement to service connection for a 
heart condition and residuals of a stroke as secondary to 
diabetes mellitus type II.  See 38 C.F.R. § 3.310(a) (2009).  
This provision, however, requires that service connection be 
established for the disability claimed to have caused the 
impairment purported to be secondary thereto.  Absent a 
service-connected disability, any claim of entitlement to 
service connection on a secondary basis necessarily would 
fail.  See Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service connection for diabetes mellitus type II has been 
denied.  The Board therefore finds that any consideration of 
the question of service connection for the remaining two 
disabilities as secondary thereto need not be undertaken.  
Service connection for a heart condition and residuals of a 
stroke is denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in February 2006 the Veteran was advised of 
the information and evidence necessary to reopen his claim 
for service connection for diabetes mellitus type II, 
hypertension, neuropathy, retinopathy, renal failure, and a 
foot ulcer, and of the evidence needed to substantiate the 
underlying claims for service connection.  He was also 
advised of the evidence that VA would seek to provide; and of 
the information and evidence that he was expected to provide.  
He was also informed him of how VA establishes disability 
ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 
473.  The Board thus finds that the Veteran has been provided 
adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A 
with regard to his claims for service connection.

Regarding the duty to assist, SPRs, STRs and VA treatment 
records have been obtained and associated with the claims 
file; private treatment records have also been obtained as 
associated with the claims file.  The Board is satisfied that 
VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for diabetes mellitus type II, 
hypertension, neuropathy, retinopathy, renal failure, and a 
foot ulcer.  The petition to reopen that claim is denied.

Service connection for a heart condition, as secondary to 
diabetes mellitus type II is denied.  

Service connection for residuals of a stroke, as secondary to 
diabetes mellitus type II is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


